Appeal from a judgment of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered March 8, 2006 in a personal injury action. The judgment awarded plaintiff the sum of $1,037,202.12 against defendants Williamsville Station, Ltd. and Parkway Restaurant, Ltd.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on December 26, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, EJ., Martoche, Centra and Pine, JJ.